Citation Nr: 0941658	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine with multilevel disc 
herniation, to include as secondary to service connected 
thoracic spine strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 
1979. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas, which denied service connection for degenerative disc 
disease of the cervical spine with multilevel disc herniation 
(claimed as cervical spine condition). 

In February 2009 the Board remanded the claim for further 
development, including a VA examination to determine whether 
the Veteran's service connected thoracic spine strain 
aggravated his neck condition


FINDINGS OF FACT

1. Degenerative disc disease of the cervical spine with 
multilevel disc herniation was not first shown during service 
or within the first post-service year, and the competent, 
credible evidence of record does not show that any current 
cervical spine disability is otherwise related to any disease 
or injury in service. 

2. There is no evidence that the Veteran's degenerative disc 
disease of the cervical spine with multilevel disc herniation 
was aggravated by his service connected thoracic spine 
strain. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
degenerative disc disease of the cervical spine with 
multilevel disc herniation have not been met.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  
                                                          

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Additionally the Veteran was provided notice of the 
laws regarding degrees of disability and effective dates in 
March 2006 and the claim was subsequently adjudicated in a 
November 2006 supplemental statement of the case. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations and obtained medical opinions as to the etiology 
and severity of his disability.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word 'chronic.'  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993) . Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran asserts that service connection is warranted for 
a cervical spine disability, secondary to his service-
connected thoracic spine strain.

VA treatment shows that in March 1999 the Veteran reported he 
had had neck pain for two days following an injury at work, 
when he reached awkwardly and felt a sharp pain in his neck.  
He also reported spasms in the neck and back.  A June 1999 
MRI diagnosed a small central disc herniation at C5-6 and C6-
7 but found no evidence of spinal cord compression or 
narrowing of the spinal canal.  In February 2000 the Veteran 
complained of cervical pain for the past two weeks.  A 
September 2002 radiology report found normal level of CT of 
the cervical spine, craniovertebral junction.  In October 
2003 the Veteran complained of a worsening of his neck pain 
with radiating discomfort to the right side of his body but 
denied any injury.  A November 2003 VA orthopedic examination 
noted the Veteran's complaints of neck pain for the previous 
three weeks.  A December 2003 MRI revealed mild degenerative 
changes at C5-C6 and degenerative disc disease at C6-C7. 

A June 2004 VA examination diagnosed degenerative disc 
disease of the cervical spine with multilevel disc 
herniations, central canal stenosis, neuroforaminal narrowing 
and right upper extremity radiculopathy.  The examiner opined 
that the Veteran's neck condition was not caused by or a 
result of, his service connected thoracic spine strain.  The 
examiner explained that the mechanism of initial injury 
described by the Veteran did not correlate with his later 
cervical spine findings. Additionally there was no evidence 
of a biomechanical connection between the Veteran's service 
connected mid-back condition and his cervical spine 
pathology.  
The examiner noted that the Veteran was service connected for 
thoracic strain (emphasis in original) which is a soft tissue 
musculotendinous diagnosis and not a spinal disc or facet 
etiology.  The Veteran reported that his neck symptoms began 
in July 1999 with the onset being like a pinched nerve with 
right sided pain to the upper and lower extremities.  The 
examiner also noted that there was no evidence of any 
evaluation or treatment of a neck condition during service or 
after service until outpatient treatment in 1999. 

In February 2009 the Board remanded the claim to determine 
whether the Veteran's thoracic spine strain aggravated his 
cervical condition. 

At an April 2009 VA examination the examiner reported that 
the Veteran would not cooperate with the VA examination and 
had behavior resistance due to his concern that he was told 
that if he moved his neck too hard he may need an operation 
or become paralyzed.  The examiner found the fact that the 
Veteran would not flex or extend his thoracolumbar spine to 
be a behavioral issue and incompatible with a normal 
evaluation.  The examiner opined that the Veteran was 
posturing and inducing restriction in his motion as his range 
of motion on examination did not reflect the true motion of 
his spine as he had a greater range of motion when he was 
dressing and undressing than during the examination.  The 
Veteran reported to the examiner that his thoracic and neck 
conditions were related but could not explain how he felt his 
mid-back condition was aggravating his neck condition.  The 
examiner found that there was no increase in severity or a 
permanent worsening of the Veteran's neck condition or 
symptoms.  He concluded that the Veteran's neck condition was 
secondary to a work related injury in 1999 and that his 
injury had nothing to do with his thoracic spine.  The 
examiner concluded that the Veteran's cervical condition was 
not caused by or the result of service or his thoracic 
condition. 

The record does not show any evidence of a direct 
relationship between degenerative disc disease of the 
cervical spine and service.  The service treatment records 
show no evidence of any complaints or treatment related to 
his neck.  At discharge from service, clinical evidence was 
negative for any findings of any neck condition.  The first 
diagnosis of degenerative disc disease of the cervical spine 
after service was not until approximately 1999, which is 20 
years following discharge.  There is also no evidence of 
continuity of symptomatology of degenerative disc disease of 
the cervical spine from service or during the 20 years before 
this disability was shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).

Both VA examinations concluded that the Veteran's cervical 
spine condition was not directly related to his service or 
that his cervical spine condition was aggravated, or 
increased in severity, due to his service connected thoracic 
spine strain. 

Additionally, the record does not reflect that the Veteran's 
degenerative disc disease of the cervical spine developed to 
degree of 10 percent within one year from the date of 
termination, October 1979.  38 C.F.R §3.309(a)

The Veteran has argued that his current neck condition is 
related to his thoracic condition, service however, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of degenerative disc disease of the 
cervical spine and his views are of no probative value.  
While the Veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between the Veteran's degenerative 
disc disease of the cervical spine and his service or that 
his degenerative disc disease of the cervical spine was 
aggravated by his service connected thoracic spine strain.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the service 
connection claim for degenerative disc disease of the 
cervical spine, to include as secondary to thoracic spine 
strain; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.







ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine with multilevel disc 
herniation, to include as secondary to service connected 
thoracic spine strain, is denied. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


